Citation Nr: 1146157	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  07-28 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a low back disability, diagnosed as residuals of a compression fracture at L2.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active service from August 1969 to May 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of April 2006 by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).

In this case, recent VA medical records were added to the Veteran's electronic Virtual VA folder.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issue of entitlement to service connection for tinnitus was raised by the Veteran in May 2011, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for a disability rating in excess of 20 percent for a low back disability, diagnosed as residuals of a compression fracture at L2 was previously remanded by the Board in April 2011 for further development.  As will be further discussed below, the Board finds that the agency of original jurisdiction (AOJ) did not substantially comply with the remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Consequently, while the Board sincerely regrets the delay, the Board must again remand this case.

In particular, the April 2011 remand order instructed that the VA examiner include a discussion about the ranges of motion of the lumbar spine.  The examiner should also state whether the Veteran's low back disability is manifested by weakened movement, excess fatigability, incoordination or pain, and if so, whether there is an additional loss of range of motion as a result of these symptoms.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  If possible, the examiner should also state the point at which pain begins on range of motion testing.  In addition, the examiner was asked to identify any associated neurological abnormality.  

In May 2011 the Veteran was accorded a compensation and pension (C&P) spine examination.  During the examination the Veteran reported that he had diffuse bilateral lower extremity pain and numbness that is worse when he stands for long periods of time.  He described flare-ups, which were worse every day and reported that they were worse with trying to lift or trying to stand and walk for long periods of time.   Physical examination revealed the Veteran was tender to palpation throughout.  His active range of motion was as follows:  forward flexion was from 0 to 80 degrees with pain, extension was from 0 to 15 degrees, and lateral bending and lateral deviation was from 0 to 15 degrees in either direction with pain.  The examiner noted that after repetitive range of motion, neither the Veteran's pain nor his range of motion changed.  The examiner further noted that while it was certainly feasible that the Veteran could have increasing pain and loss of motion as the Veteran described after activity, he could not address this as a matter of mere speculation.  The examiner also noted that the Veteran was sensate to light touch in the L2-S2 dermatomes bilaterally but did not indicate whether this was associated with the service-connected back disability and if so indicate the severity of the loss of sensation.    

In evaluating a service-connected disability, VA must consider functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Unfortunately, a complete spine examination was not performed as the Board requested.  Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the May 2011 examiner did not explain why he could not provide an opinion as to the extent that motion would be limited by pain after activity and as insufficient information was provided with regard to the neurological abnormality, the examination report is insufficient and, the Veteran should be accorded a new C&P spine examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  In addition, the Board notes that VA medical records dated in October 2011 show that the Veteran was seen in the emergency room with complaints pertaining to back pain.  This also shows there may have been a material change since the last VA examination was conducted in May 2011.  

Following the September 2011 Supplemental Statement of the Case, medical records electronically available through the Compensation and Pension Records Interchange (CAPRI) that pertain to the issue on appeal were uploaded to the Virtual VA eFolder in December 2011.  VA regulations provide that upon receipt of additional pertinent evidence after a Statement of the Case or the most recent Supplemental Statement of the Case has been issued and before the appeal is certified to the Board of Veterans' Appeals and the appellate record is transferred to the Board, the agency of original jurisdiction will furnish the veteran and his representative a Supplemental Statement of the Case.  See 38 C.F.R. § 19.31; see also 38 C.F.R. § 20.1304 (the Veteran may waive waiver of agency of original jurisdiction review of evidence submitted directly to the Board may be waived after a case has been certified to the Board).  Review of the record reveals that the Veteran was not issued a Supplemental Statement of the Case (SSOC) after VA medical records dated in October 2011 were added to Virtual VA.  Accordingly, the case must be remanded pursuant to 38 C.F.R. § 19.31.

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from October 6, 2011.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action: 

1.  Associate with the record VA medical records dating from October 6, 2011.  If no further treatment records exist, the claims file should be documented accordingly.

2.  Thereafter, schedule the Veteran for a VA spine examination to ascertain the nature and severity of his service-connected low back disability, diagnosed as residuals of a compression fracture at L2.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed, to include electronically available medical records.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

In particular, the examiner is asked to include a discussion about the ranges of motion of the lumbar spine.  The examiner should also state whether the Veteran's low back disability is manifested by weakened movement, excess fatigability, incoordination or pain, and if so, whether there is an additional loss of range of motion as a result of these symptoms.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  If the examiner cannot provide an opinion without resorting to speculation, the examiner must explain why an opinion cannot be provided.  The examiner should also state the point at which pain begins on range of motion testing, if any.

In addition, the examiner should discuss the frequency and severity of incapacitating episodes, if any, and also indicate whether the Veteran's low back disability is manifested by any objective neurologic abnormalities, including, but not limited to the bladder, bowel, or the lower extremities.  The examiner should conduct neurological testing including sensory, motor, deep tendon reflexes, etc., and indicate whether the neurological abnormality is associated with the service-connected back condition.  The examiner should indicate which nerve is affected and whether the disability is mild, moderate, severe or manifested by complete paralysis of the nerve.  In this regard, the examiner's attention is directed to the findings upon VA examination in September 2011 that the Veteran is sensate to light touch in the L2-S2 dermatomes.  The examiner must provide a complete rationale for any stated opinion. 

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) in accordance with 38 C.F.R. § 19.31(b)(1), which considers evidence added to the file and Virtual VA following the issuance of the supplemental statement of the case in September 2011.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

